Title: Thomas Jefferson to Patrick Gibson, 20 August 1814
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir  Monticello Aug. 20. 14.
          In my letter of the 15th by Johnson I mentioned that excepting for some small matters of current expence here I should not avail myself of your permission to draw, but for my remittances to Philadelphia and to mr Barnes, until the proceeds of the note for my flour, or that for the bank were in hand. and I had hoped that the remittance for mr Barnes might have lain over a month or two. but a line from him by yesterday’s mail informs me it is called for by the 25th inst. I must therefore avail myself of your kindness so far as to ask that remittance of 380.D. to be made to him immediately, as there is barely time for it to reach him by the day. Accept assurances of my great esteem & respect.
          Th:
            Jefferson
         